AO 93 (Rev.11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Western District of Arkansas
Hot Springs Division

 

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH SEVEN
FACEBOOK ACCOUNTS, THAT ARE STORED AT
PREMISES CONTROLLED BY FACEBOOK, INC.

IN THE MATTER OF THE SEARCH OF CaseNo. _@- /9-CIY7-O3
INFORMATION ASSOCIATED WITH TWO

GOOGLE ACCOUNTS, THAT ARE STORED AT ;

PREMISES CONTROLLED BY GOOGLE LLC Filed Under Seal

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH TWO
WHATSAPP ACCOUNTS, THAT ARE STORED AT
PREMISES CONTROLLED BY WHATSAPP

 

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the Western District of Arkansas (identify the person or describe the property to be searched
and give its location):

See “Attachment A”

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):
See “Attachment B”

YOU ARE COMMANDED to execute this warrant on or before {V\ Or ch “) 1 a O/ 4

(not to exceed 44 days)

X in the daytime 6:00 a.m.to 10 p.m. [1 at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where
the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge Barry A.
Bryant.

Pursuant to 18 U.S.C. § 3102a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)

C] for days (not to exceed 30) C1 until, the facts justifying, the later specific date of

Date and time issued: ou ~a \-] 4 Q Wey ), RAR
. Judge ‘Sp dsnature
City and state: Spl a6, Arkansas Barry A. Bryant, United States Magistrate Judge

Printed name and title

 
AQ 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:

Date and time warrant executed:

 

 

 

Copy of warrant and inventory left with:

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

Subscribed, sworn to, and returned before me this date.

 

 

 

Date U.S. Judge or Magistrate

 

 
